


Exhibit 10(s)


CenterPoint Energy, Inc.
Summary of Certain Compensation Arrangements
of the Executive Chairman of the Board














The following is a summary of certain compensation arrangements payable to
Milton Carroll, the Executive Chairman of the Board of Directors (the “Board”)
of CenterPoint Energy, Inc. (the “Company”), effective as of June 1, 2013:
•
An annual salary of $450,000 commencing June 1, 2013 and continuing thereafter
until the earlier of May 31, 2016 or the termination of Mr. Carroll’s service as
Executive Chairman of the Board and payable on a monthly or semi-monthly basis;
and



•
An annual award of 30,000 shares of common stock to be made during the period
commencing on June 1, 2013 and continuing until the earlier of May 31, 2016 or
the termination of Mr. Carroll’s service as Executive Chairman of the Board,
with each such award payable on June 1, 2013, June 1, 2014 and June 1, 2015,
respectively.



In February 2014, Mr. Carroll’s compensation arrangements were modified as
follows:
•
Mr. Carroll’s annual base salary was increased to $600,000 effective as of
January 1, 2014 and continuing thereafter until the termination of Mr. Carroll’s
service as Executive Chairman of the Board or as otherwise modified by the
Board;



•
Mr. Carroll was granted an award of 30,000 shares of common stock to be payable
on June 1, 2016 contingent on his continued service as Chairman on that date;
and



•
Mr. Carroll will receive a 2014 long term incentive compensation award under the
Company’s long term incentive plan that will be allocated between performance
shares and stock awards on the same basis as 2014 awards to be made to other
executive officers, with an incentive compensation target for Mr. Carroll equal
to 200% of base salary.





